Citation Nr: 9908197	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-15 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the left elbow with traumatic 
arthritis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1943 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision confirmed and 
continued a 30 percent rating for traumatic arthritis as a 
residual of a gunshot wound to the left elbow to include 
flexor damage, in effect since May 1946.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for a 
equitable disposition of the veteran's appeal for an 
increased rating.

2.  The veteran's service-connected disability, residuals of 
a gunshot wound to the left elbow with traumatic arthritis, 
is currently manifested by X-ray evidence of degenerative 
joint disease, limitation of flexion to 70 degrees, 
limitation of extension to 15 degrees, weakened movements, 
fatigue, pain and poor coordination on use, and flare-ups 
reported almost daily.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a gunshot wound to the left elbow with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
5010-5206 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his residuals 
of a gunshot wound to the left elbow with traumatic arthritis 
has increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

The service medical records show that the veteran sustained a 
severe perforating, penetrating wound of the left elbow 
during combat which resulted in a compound fracture of the 
lateral condyle of the left humerus.  This was operated on 
and the condyle restored to good position as shown on X-ray 
examination.  He was service-connected for this disability 
upon his release from service based on limited flexion of the 
left arm.

Outpatient treatment records from the VA clinic in Ft. Myers 
show that the veteran complained of increasing pain in his 
left elbow in June 1996.  Examination showed scars in the 
region of his left elbow and his left arm was shorter than 
his right arm.  The diagnosis was post traumatic arthritis of 
the left elbow and he was prescribed Ibuprofen for pain.  In 
July, he was treated again for pain.  Flexion was 90 degrees 
and extension 150 degrees plus.

In September 1997, the veteran was provided a VA compensation 
and pension examination.  He complained of moderate to severe 
pain in the left elbow.  He was noted to be right handed.  
Dynamometer testing of the left arm showed only 4 kg on 
average of four trials as opposed to 23 kg on the right.  
There was a 0.5 inch scar over the olecranon and a 2 inch 
scar on the lateral aspect of the left elbow.  There was 
moderate adhesion on both scars.  The scars were well-healed 
and moderately tender.  Maximum flexion was from 15 to 70 
degrees and extension from 70 to 15 degrees.  He could not 
reach his mouth with the left arm.  The carrying angle of the 
left elbow was normal.  The pronation and supination were 
normal and equal on both elbows.  The left arm was about 1 
inch shorter than the right.  There were weakened movements, 
fatigue, moderately severe to severe pain and poor 
coordination when using the left arm.  There were flare-ups 
reported almost daily when trying to use the left arm.  X-ray 
examination of the left elbow showed moderate degenerative 
joint disease of the left elbow with soft tissue 
calcification.  The diagnosis was post traumatic arthritis 
left elbow due to gunshot wound.  The examiner added the 
following comment:

The opinion of this examiner is that the 
left arm is to be considered almost 
useless as far as activities of daily 
living.  He uses his right arm for almost 
everything.  He uses his left hand to 
hold a fork and cut the meat but he 
cannot reach his mouth with the left hand 
unless he also moves his head forward.

Following this examination, a February 1998 rating decision 
granted service connection for the tender scar on the left 
elbow at a 10 percent evaluation.  In a June 1998 letter, the 
veteran wrote that there was extreme weakness in the left arm 
and extreme limitation of motion as well as constant pain and 
sensitivity to cold.  In his October 1998 substantive appeal, 
he argued that the RO appeared to base its denial of an 
increased rating solely on range of motion without 
consideration of pain, fatigability and weakness, and 
specifically the examiner's opinion regarding the left arm as 
almost useless.

Analysis

Initially, the Board notes that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).  The veteran's service-connected left 
elbow disability has been continuously rated 30 percent 
disabling since May 1946 and as such, that evaluation is 
protected and cannot be reduced.

Arthritis, due to trauma, and substantiated by X-ray findings 
is rated under the diagnostic code for degenerative 
arthritis, Diagnostic Code 5003, on the basis of limitation 
of motion of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  A normal 
range of motion for the elbow by VA standards is from 0 
degrees, in which position the arm is extended straight out, 
to 145 degrees, in which position the arm is flexed toward 
the body.  See 38 C.F.R. § 4.71, Plate I, Flexion and 
Extension of the Elbow.  Disabilities of the elbow and 
forearm are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5205-5213.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's residuals of left elbow injury have been 
evaluated as 30 percent disabling under Diagnostic Code 5010-
5206 based on X-ray evidence of arthritis with limitation of 
motion.  A 30 percent evaluation is for limitation of flexion 
of the minor forearm where flexion is limited to 55 degrees.  
In his September 1997 VA examination, maximum flexion was 
described as from 15 to 70 degrees.  This amount of flexion 
actually exceeds that contemplated for his existing 
evaluation and matches the limitation of flexion contemplated 
for the next lower or 20 percent evaluation.  To obtain a 
higher, or 40 percent evaluation, he would have to show 
limitation of flexion to 45 degrees which clearly he exceeds.  

While the Board will consider the veteran's left elbow 
disability under diagnostic codes 5205, 5207, 5209 and 5210, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1997); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions.").  The 
veteran's disability has been considered under Diagnostic 
Code 5205, but his disability does not involve ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  His disability 
has also been considered under Diagnostic Code 5207 for 
limitation of extension of the forearm; however, because his 
extension is shown possible to 15 degrees, and compensable 
evaluations only start where extension is limited to 45 
degrees, a higher evaluation is not possible for limitation 
of extension.

The only other diagnostic codes involving the elbow and the 
forearm which provide for an evaluation higher than 30 
percent for the minor arm are diagnostic codes 5209 and 5210.  
However, there is no evidence of flail joint to support 
consideration under 5209, and there is no evidence of 
nonunion of the radius and ulna with false flail joint to 
support consideration under that diagnostic code.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). See 
VAOPGCPREC 9-98 (August 14, 1998) (Sections 4.40, 4.45 and 
4.59 are all applicable in evaluating arthritis).  The 
veteran has specifically argued that the RO did not fully 
consider functional loss in the evaluation of his disability.  
In this regard, the Board notes that the examining physician 
in the September 1997 VA examination considered the veteran's 
left elbow to be "almost useless as far as activities of 
daily living."  Weakness of movement was noted as well as 
fatigue and poor coordination.  He complained of moderate to 
moderately severe pain when using the left arm.  Flare-ups 
were reported as an almost daily occurrence when trying to 
use the left arm.

The Board has considered the veteran's functional limitation 
in determining the level of disability and finds that the 
veteran is adequately compensated for any functional 
limitation caused by weakness, pain on movement and flare ups 
to his minor arm in his current evaluation.  In this regard, 
the Board notes that the provisions of 38 C.F.R. §§ 4.40, 
4.45 entitle a veteran to an increased rating for pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca at 207-08.  Because 
he is currently evaluated at a 30 percent rating, but has 
shown limitation of motion commensurate with only a 20 
percent evaluation, the Board finds that the additional 
evaluation is sufficient compensation for any additional 
disability resulting from pain and weakness.  


ORDER

An increased rating for residuals of a gunshot wound to the 
left elbow with traumatic arthritis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


